Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

February 15, 2018

 

Roth Capital Partners, LLC 

888 San Clemente Drive 

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Introduction. Subject to the terms and conditions herein (this “Agreement”),
Inpixon, a Nevada corporation (the “Company”), hereby agrees to sell up to an
aggregate of $18,001,000 of securities of the Company, consisting of (i)
3,325,968 Class A Units (the “Class A Units”), each Class A Unit consisting of
(a) one (1) share (the “Shares”) of the Company’s common stock, par value $0.001
per share (the “Common Stock”), and (b) one (1) warrant (each, a “Warrant” and
collectively, the “Warrants”), each Warrant to purchase the number of shares of
Common Stock equal to the number of Shares underlying such Class A Unit at an
exercise price of $3.50 per share (the “Warrant Shares”); and (ii) 10,184.9752
Class B Units (the “Class B Units” and, together with the Class A Units, the
“Units”) each Class B Unit consisting of (a) one (1) share (the “Preferred
Shares”) of the Company’s Series 3 Convertible Preferred Stock, par value $0.001
per share (the “Preferred Stock” and the shares of Common Stock issuable upon
conversion of the Preferred Stock, the “Conversion Shares), containing the
relative rights, preferences, limitations and designations set forth in the
Certificate of Designation filed as an exhibit to the Registration Statement (as
defined below), and (b) one (1) Warrant, each Warrant to purchase the number of
shares of Common Stock equal to the number of Conversion Shares underlying the
Preferred Stock underlying such Class B Unit(the Units, Shares, Preferred Stock,
Warrants, Warrant Shares and Conversion Shares, collectively, the “Securities”)
directly to various investors (each, an “Investor” and, collectively, the
“Investors”) through Roth Capital Partners, LLC, as placement agent (the
“Placement Agent”). The documents executed and delivered by the Company and the
Investors in connection with the Offering (as defined below), including, without
limitation, a securities purchase agreement (the “Purchase Agreement”), shall be
collectively referred to herein as the “Transaction Documents”. The purchase
price to the Investors for each Class A Unit is $2.35, for each Class B Unit is
$1,000 and the exercise price to the Investors for each share of common stock
issuable upon exercise of the Warrants is $3.50. The Placement Agent may retain
other brokers or dealers to act as sub-agents or selected-dealers on its behalf
in connection with the Offering.

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1. Agreement to Act as Placement Agent.

 

(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities pursuant
to the Company’s registration statement on Form S-1 (File No. 333-222125) (the
“Registration Statement”), with the terms of such offering (the “Offering”) to
be subject to market conditions and negotiations between the Company, the
Placement Agent and the prospective Investors. The Placement Agent will act on a
reasonable best efforts basis and the Company agrees and acknowledges that there
is no guarantee of the successful placement of the Securities, or any portion
thereof, in the prospective Offering. Under no circumstances will the Placement
Agent or any of its “Affiliates” (as defined below) be obligated to underwrite
or purchase any of the Securities for its own account or otherwise provide any
financing. The Placement Agent shall act solely as the Company’s agent and not
as principal. The Placement Agent shall have no authority to bind the Company
with respect to any prospective offer to purchase Securities and the Company
shall have the sole right to accept offers to purchase Securities and may reject
any such offer, in whole or in part. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Securities shall be made
at one or more closings (each a “Closing” and the date on which each Closing
occurs, a “Closing Date”). As compensation for services rendered, on each
Closing Date, the Company shall pay to the Placement Agent the fees and expenses
set forth below:

 

(i) A cash fee equal to 8.0% of the gross proceeds received by the Company from
the sale of the Units at the closing of the Offering (the “Closing”), excluding
up to $1,000,000 in Units that may be issued to service providers that
participate in the Offering, which the Placement Agent shall receive a cash fee
equal to 4.0% on such amount.

 



 

 

 

(ii) The Company agrees to reimburse Placement Agent’s out of pocket expenses in
an amount of up to $100,000 payable immediately upon the Closing of the
Offering, as more specifically described in Section 6 of this Agreement.

 

(iii) If the Company sells any securities to any investors contacted by the
Placement Agent in connection with the Offering herein following the termination
of this Agreement and on or prior to September 28, 2018, the Company shall pay
to the Placement Agent a cash fee of 8% of the gross proceeds to the Company
from the sale of securities to such investors.

 

(b) The term of the Placement Agent’s exclusive engagement will be until the
completion of the Offering (the “Exclusive Term”); provided, however, that a
party hereto may terminate the engagement with respect to itself at any time
upon 10 days written notice to the other parties. Notwithstanding anything to
the contrary contained herein, the provisions concerning confidentiality,
indemnification and contribution contained herein and the Company’s obligations
contained in the indemnification provisions will survive any expiration or
termination of this Agreement, and the Company’s obligation to pay fees actually
earned and payable and to reimburse expenses actually incurred and reimbursable
pursuant to Section 1 hereof and which are permitted to be reimbursed under
FINRA Rule 5110(f)(2)(D), will survive any expiration or termination of this
Agreement. Nothing in this Agreement shall be construed to limit the ability of
the Placement Agent or its Affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with Persons (as defined below) other than the Company. As used
herein (i) “Persons” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and (ii) “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act of 1933, as amended (the “Securities
Act”).

 



2

 

 

Section 2. Representations, Warranties and Covenants of the Company. Reference
in this Section 2 to “Disclosure Schedules” shall refer in all cases to the
Disclosures Schedules delivered in connection with the Securities Purchase
Agreement dated as of the date hereof entered into by and among the Company and
the Investors with respect to the Offering. The Company hereby represents,
warrants and covenants to the Placement Agent as of the date hereof, and as of
each Closing Date, as follows:

 

(a) Securities Law Filings. The Company has filed with the Securities and
Exchange Commission (the “Commission”) the Registration Statement under the
Securities Act, which was initially filed on December 15, 2017 and declared
effective on February 14, 2018 for the registration of the Securities under the
Securities Act. Following the determination of pricing among the Company and the
prospective Investors introduced to the Company by Placement Agent, the Company
will file with the Commission pursuant to Rules 430A and 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a final prospectus relating to the
placement of the Securities, their respective pricings and the plan of
distribution thereof and will advise the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, at any given time, including the
exhibits thereto filed at such time, as amended at such time (including post
effective amendments), is hereinafter called the “Registration Statement”; such
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Preliminary Prospectus”; and the amended or supplemented
form of prospectus, in the form in which it will be filed with the Commission
pursuant to Rules 430A and/or 424(b) (including the Preliminary Prospectus as so
amended or supplemented) is hereinafter called the “Final Prospectus.” Any
reference in this Agreement to the Registration Statement, the Preliminary
Prospectus or the Final Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein (the “Incorporated Documents”), if
any, pursuant to Item 12 on Form S-1 which were or are filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any given
time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Preliminary Prospectus or the Final Prospectus shall be deemed to refer to
and include the filing of any document under the Exchange Act after the date of
this Agreement, or the issue date of the Preliminary Prospectus or the Final
Prospectus, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Preliminary Prospectus or
the Final Prospectus (and all other references of like import) shall be deemed
to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Preliminary Prospectus or the Final Prospectus, as
the case may be. The Company has not received any notice that the Commission has
issued or intends to issue a stop order suspending the effectiveness of the
Registration Statement or the use of the Preliminary Prospectus or the Final
Prospectus or intends to commence a proceeding for any such purpose.

 



3

 

 

(b) Assurances. The Registration Statement, as amended, (and any further
documents to be filed with the Commission) contains all exhibits and schedules
as required by the Securities Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Securities Act and the applicable Rules and
Regulations and did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Preliminary Prospectus and the Final
Prospectus, each as of its respective date, comply or will comply in all
material respects with the Securities Act and the applicable Rules and
Regulations. Each of the Preliminary Prospectus and the Final Prospectus, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable rules and regulations
promulgated thereunder, and none of such documents, when they were filed with
the Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Preliminary Prospectus
or Final Prospectus), in light of the circumstances under which they were made
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. Except for this
Agreement, there are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. Except for this Agreement, there are no contracts or
other documents required to be described in the Preliminary Prospectus or Final
Prospectus, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

 

(c) Offering Materials. Neither the Company nor any of its directors and
officers has distributed and none of them will distribute, prior to each Closing
Date, any offering material in connection with the offering and sale of the
Securities other than the Preliminary Prospectus, the Final Prospectus, the
Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.

 

(d) Subsidiaries. All of the direct and indirect subsidiaries of the Company
(the “Subsidiaries”) are set forth in the Incorporated Documents. Except as set
forth on Schedule 3.1(a) of the Disclosure Schedules, the Company owns, directly
or indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any liens, charges, security interests,
encumbrances, rights of first refusal, preemptive rights or other restrictions
(collectively, “Liens”), and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 



4

 

 

(e) Organization and Qualification. Except as set forth on Schedule 3.1(b) of
the Disclosure Schedules, the Company and each of the Subsidiaries is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of this Agreement or
any other agreement entered into between the Company and the Investors, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the transactions contemplated under the
Final Prospectus (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
action, claim, suit, investigation or proceeding (including, without limitation,
an informal investigation or partial proceeding, such as a deposition), whether
commenced or threatened (“Proceeding”) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(f) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Preliminary Prospectus and Final Prospectus and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of each of this Agreement by the Company and the consummation by it of
the transactions contemplated hereby and thereby and under the Preliminary
Prospectus and Final Prospectus have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Company’s Board of Directors (the “Board of Directors”) or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals (as defined below). This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



5

 

 

(g) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the transactions contemplated pursuant to the Final Prospectus,
the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(h) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement and the transactions
contemplated pursuant to the Final Prospectus, other than: (i) the filing with
the Commission of the Final Prospectus, (ii) application(s) to the Nasdaq
Capital Market (the “Trading Market”) for the listing of the Shares, Conversion
Shares, and Warrant Shares for trading thereon in the time and manner required
thereby, (iii) such filings as are required to be made under applicable state
securities laws, and (iv) the consents identified on Schedule 3.1(e) of the
Disclosure Schedules (collectively, the “Required Approvals”).

 

(i) Issuance of the Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the Final Prospectus, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company. The Conversion Shares and Warrant Shares, when
issued in accordance with the terms of the Warrants and the Preferred Shares,
will be validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company. The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
the Final Prospectus.

 



6

 

 

(j) Capitalization. The capitalization of the Company is as set forth in the
Incorporated Documents. Except as described in the Company’s SEC Reports, the
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees and consultants pursuant to the Company’s employee
stock purchase plans and pursuant to the conversion and/or exercise of
securities of the Company or the Subsidiaries which would entitle the holder
thereof to acquire at any time any Common Stock, including, without limitation,
any debt, preferred stock, rights, options, warrants or other instrument that is
at any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock (“Common Stock
Equivalents”) outstanding as of the date of the most recently filed periodic
report under the Exchange Act. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement and the transactions
contemplated pursuant to the Final Prospectus. Except as described in the SEC
Reports or as set forth on Schedule 3.1(g)(ii) of the Disclosure Schedules, or
as a result of the purchase and sale of the Securities, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock of the capital
stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. Except as described on Schedule 3.1(g)(iii) of the
Disclosure Schedules, the issuance and sale of the Securities will not obligate
the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. Except as described on
Schedule 3.1(g)(iii) of the Disclosure Schedules, there are no outstanding
securities or instruments of the Company of any Subsidiary that contain any
redemption of similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights of “phantom stock” plans or
agreements or any similar plan or agreement. All of the outstanding shares of
capital stock of the Company are duly authorized. All of the outstanding shares
of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Except as described on Schedule 3.1(g)(iii) of the Disclosure Schedules, no
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 



7

 

 

(k) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Registration
Statement, Preliminary Prospectus, and the Final Prospectus, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Company has never been an issuer subject to Rule
144(i) under the Securities Act. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(l) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof or as set forth on Schedule 3.1(i) of the Disclosure Schedules, (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by the Final Prospectus or as set forth on Schedule 3.1(i) of the
Disclosure Schedules or disclosed in the Final Prospectus, no event, liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 



8

 

 

(m) Litigation. Except as set forth on Schedule 3.1(j) of the Disclosure
Schedules, there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement and the transactions contemplated
pursuant to the Final Prospectus or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(n) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer of the Company
or any Subsidiary, to the knowledge of the Company, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(o) Compliance. Except as set forth on Schedule 3.1(l) of the Disclosure
Schedules, neither the Company nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any material
agreement that has been filed in the Company’s SEC Reports in accordance with
Item 601(b)(10) of Regulation S-K (whether or not such default or violation has
been waived), (ii) is in violation of any judgment, decree or order of any
court, arbitrator or governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 



9

 

 

(p) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
in all material respects with all federal, state, local and foreign laws
relating to pollution or protection of human health or the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), including laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations, issued, entered, promulgated or approved thereunder
(“Environmental Laws”); (ii) have received all permits licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where in each clause (i), (ii) and
(iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect

 

(q) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(r) Title to Assets. Except as set forth on Schedule 3.1(o) of the Disclosure
Schedules, the Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance in all
material respects.

 

(s) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement. Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a notice (written or otherwise) of a claim or otherwise
has any knowledge that the Intellectual Property Rights violate or infringe upon
the rights of any Person, except as would not have a Material Adverse Effect. To
the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



10

 

 

(t) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(u) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or Schedule 3.1(r) of the Disclosure Schedules, none of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.

 

(v) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance in all material respects with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof and as of
the Closing Date. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s disclosure controls and procedures of the Company and the Subsidiaries
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and its Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company and its Subsidiaries.

 



11

 

 

(w) Certain Fees. Except as set forth in the Final Prospectus, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement and the transactions contemplated pursuant to the Final
Prospectus. The Investors shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement and the transactions contemplated
pursuant to the Final Prospectus.

 

(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(y) Registration Rights. Except as set forth on Schedule 3.1(v) of the
Disclosure Schedules, no Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary.

 

(z) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor, other than as set forth on Schedule 3.1(w) of the Disclosure Schedules,
has the Company received any notification that the Commission is contemplating
terminating such registration. Except as set forth on Schedule 3(w) of the
Disclosure Schedules, the Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. Except for
the non-compliance described on Schedule 3(w) of the Disclosure Schedules, the
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

 



12

 

 

(aa) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement and the transactions
contemplated pursuant to the Final Prospectus, including without limitation as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.

 

(bb) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement and the transactions contemplated
pursuant to the Final Prospectus, the Company confirms that neither it nor any
other Person acting on its behalf has provided any of the Investors or their
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise disclosed in
the Final Prospectus. The Company understands and confirms that the Investors
will rely on the foregoing representation in effecting transactions in
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Investors regarding the Company and, its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.

 

(cc) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.

 



13

 

 

(dd) Solvency. Based on the consolidated financial condition of the Company as
of each Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from each Closing Date. The SEC Reports
and Schedule 3.1(aa) of the Disclosure Schedules set forth as of the date hereof
all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

 

(ee) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries (i) has made or filed all United States
federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(ff) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended.

 



14

 

 

(gg) Accountants. The Company’s accounting firm is set forth in the Incorporated
Documents. To the knowledge and belief of the Company, such accounting firm (i)
is a registered public accounting firm as required by the Exchange Act and (ii)
shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending December 31,
2017.

 

(hh) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(ii) Office of Foreign Assets Control. Neither the Company nor any Subsidiary,
to the Company’s knowledge, any director, officer, agent, employee or affiliate
of the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

(jj) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.

 

(kk) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(ll) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 



15

 

 

(mm) Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.

 

(nn) Reliance. The Company acknowledges that the Placement Agent will rely upon
the accuracy and truthfulness of the foregoing representations and warranties
and hereby consents to such reliance.

 

(oo) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company.

 

Section 3. Delivery and Payment. Each Closing shall occur at the offices of the
Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New York, New York
10105 (“Placement Agent Counsel”) (or at such other place as shall be agreed
upon by the Placement Agent and the Company). Subject to the terms and
conditions hereof, at each Closing payment of the purchase price for the
Securities sold on such Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request at least one business day before the time of
purchase (as defined below).

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at a Closing shall be deemed to have occurred simultaneously.

 

Section 4. Covenants and Agreements of the Company. The Company further
covenants and agrees with the Placement Agent as follows:

 

(a) Registration Statement Matters. The Company will advise the Placement Agent
promptly after it receives notice thereof of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
any Preliminary Prospectus, or the Final Prospectus, has been filed and will
furnish the Placement Agent with copies thereof. The Company will file promptly
all reports and any definitive proxy or information statements required to be
filed by the Company with the Commission pursuant to Section 13(a), 14 or 15(d)
of the Exchange Act subsequent to the date of the Final Prospectus and for so
long as the delivery of a prospectus is required in connection with the
Offering. The Company will advise the Placement Agent, promptly after it
receives notice thereof (i) of any request by the Commission to amend the
Registration Statement or to amend or supplement any Preliminary Prospectus or
Final Prospectus or for additional information, and (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto or any order directed at any
Incorporated Document, if any, or any amendment or supplement thereto or any
order preventing or suspending the use of the Preliminary Prospectus or the
Final Prospectus or any amendment or supplement thereto or any post-effective
amendment to the Registration Statement, of the suspension of the qualification
of the Securities for offering or sale in any jurisdiction, of the institution
or threatened institution of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement or any Preliminary Prospectus or the Final Prospectus or for
additional information. The Company shall use its best efforts to prevent the
issuance of any such stop order or prevention or suspension of such use. If the
Commission shall enter any such stop order or order or notice of prevention or
suspension at any time, the Company will use its best efforts to obtain the
lifting of such order at the earliest possible moment, or will file a new
registration statement and use its best efforts to have such new registration
statement declared effective as soon as practicable. Additionally, the Company
agrees that it shall comply with the provisions of Rules 424(b), 430A, 430B and
430C, as applicable, under the Securities Act, including with respect to the
timely filing of documents thereunder, and will use its reasonable efforts to
confirm that any filings made by the Company under such Rule 424(b) are received
in a timely manner by the Commission.

 



16

 

 

(b) Blue Sky Compliance. The Company will cooperate with the Placement Agent and
the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than a Prospectus Supplement. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

 

(c) Amendments and Supplements to the Registration Statement and Other Matters.
The Company will comply with the Securities Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents, the Registration Statement and the Final
Prospectus. If during the period in which a prospectus is required by law to be
delivered in connection with the distribution of Securities contemplated by the
Registration Statement (the “Prospectus Delivery Period”), any event shall occur
as a result of which, in the judgment of the Company or in the opinion of the
Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Registration Statement in order to make the statements
therein, in the light of the circumstances under which they were made, as the
case may be, not misleading, or if it is necessary at any time to amend or
supplement Registration Statement or to file under the Exchange Act any
Incorporated Document to comply with any law, the Company will promptly prepare
and file with the Commission, and furnish at its own expense to the Placement
Agent and to dealers, an appropriate amendment to the Registration Statement or
supplement to the Registration Statement or the Final Prospectus that is
necessary in order to make the statements in the Registration Statement as so
amended or supplemented, in the light of the circumstances under which they were
made, as the case may be, not misleading, or so that the Registration Statement
or the Final Prospectus, as so amended or supplemented, will comply with law.
Before amending the Registration Statement or supplementing the Incorporated
Documents or the Final Prospectus in connection with the Offering, the Company
will furnish the Placement Agent with a copy of such proposed amendment or
supplement and will not file any such amendment or supplement to which the
Placement Agent reasonably objects.

 



17

 

 

(d) Copies of any Amendments and Supplements to the Registration Statement. The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Incorporated Documents, Registration
Statement, Preliminary Prospectus and the Final Prospectus and any amendments
and supplements thereto as the Placement Agent may reasonably request.

 

(e) Free Writing Prospectus. The Company covenants that it will not, unless it
obtains the prior written consent of the Placement Agent, make any offer
relating to the Securities that would constitute a Company Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) required to be filed by the Company
with the Commission or retained by the Company under Rule 433 of the Securities
Act. In the event that the Placement Agent expressly consents in writing to any
such free writing prospectus (a “Permitted Free Writing Prospectus”), the
Company covenants that it shall (i) treat each Permitted Free Writing Prospectus
as an Company Free Writing Prospectus, and (ii) comply with the requirements of
Rule 164 and 433 of the Securities Act applicable to such Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.

 

(f) Transfer Agent. The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock.

 

(g) Earnings Statement. As soon as practicable and in accordance with applicable
requirements under the Securities Act, but in any event not later than 18 months
after the last Closing Date, the Company will make generally available to its
security holders and to the Placement Agent an earnings statement, covering a
period of at least 12 consecutive months beginning after the last Closing Date,
that satisfies the provisions of Section 11(a) and Rule 158 under the Securities
Act.

 

(h) Periodic Reporting Obligations. During the Prospectus Delivery Period, the
Company will duly file, on a timely basis, with the Commission and the Trading
Market all reports and documents required to be filed under the Exchange Act
within the time periods and in the manner required by the Exchange Act.

 



18

 

 

(i) Additional Documents. The Company will enter into any subscription, purchase
or other customary agreements as the Placement Agent or the Investors deem
necessary or appropriate to consummate the Offering, all of which will be in
form and substance reasonably acceptable to the Placement Agent and the
Investors. The Company agrees that the Placement Agent may rely upon, and each
is a third party beneficiary of, the representations and warranties, and
applicable covenants, set forth in any such purchase, subscription or other
agreement with Investors in the Offering.

 

(j) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.

 

(k) Acknowledgment. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent’s prior written consent.

 

(l) Announcement of Offering. The Company acknowledges and agrees that the
Placement Agent may, subsequent to the Closing, make public its involvement with
the Offering.

 

(m) Reliance on Others. The Company confirms that it will rely on its own
counsel and accountants for legal and accounting advice.

 

(n) Research Matters. By entering into this Agreement, the Placement Agent does
not provide any promise, either explicitly or implicitly, of favorable or
continued research coverage of the Company and the Company hereby acknowledges
and agrees that the Placement Agent’s selection as a placement agent for the
Offering was in no way conditioned, explicitly or implicitly, on the Placement
Agent providing favorable or any research coverage of the Company. In accordance
with FINRA Rule 2711(e), the parties acknowledge and agree that the Placement
Agent has not directly or indirectly offered favorable research, a specific
rating or a specific price target, or threatened to change research, a rating or
a price target, to the Company or inducement for the receipt of business or
compensation.

 



19

 

 

Section 5. Conditions Precedent.

 

(a) Conditions of the Obligations of the Placement Agent. The obligations of the
Placement Agent hereunder shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 2
hereof, in each case as of the date hereof and as of each Closing Date as though
then made, to the timely performance by each of the Company of its covenants and
other obligations hereunder on and as of such dates, and to each of the
following additional conditions:

 

(i) Accountants’ Comfort Letter. On the date hereof, the Placement Agent shall
have received, and the Company shall have caused to be delivered to the
Placement Agent, a letter from Marcum LLP (the independent registered public
accounting firm of the Company), addressed to the Placement Agent, dated as of
the date hereof, in form and substance satisfactory to the Placement Agent. The
letter shall not disclose any change in the condition (financial or other),
earnings, operations, business or prospects of the Company from that set forth
in the Incorporated Documents or the applicable Preliminary Prospectus, which,
in the Placement Agent's sole judgment, is material and adverse and that makes
it, in the Placement Agent's sole judgment, impracticable or inadvisable to
proceed with the Offering of the Securities as contemplated by such Preliminary
Prospectus.

 

(ii) Compliance with Registration Requirements; No Stop Order; No Objection from
the FINRA. The Final Prospectus (in accordance with Rule 424(b)) and “free
writing prospectus” (as defined in Rule 405 of the Securities Act), if any,
shall have been duly filed with the Commission, as appropriate; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission; no order preventing or suspending the
use of the Final Prospectus shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; no order
having the effect of ceasing or suspending the distribution of the Securities or
any other securities of the Company shall have been issued by any securities
commission, securities regulatory authority or stock exchange and no proceedings
for that purpose shall have been instituted or shall be pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange; all requests for additional information
on the part of the Commission shall have been complied with; and the FINRA shall
have raised no objection to the fairness and reasonableness of the placement
terms and arrangements.

 

(iii) Corporate Proceedings. All corporate proceedings and other legal matters
in connection with this Agreement, the Registration Statement and the Final
Prospectus, and the registration, sale and delivery of the Securities, shall
have been completed or resolved in a manner reasonably satisfactory to the
Placement Agent’s counsel, and such counsel shall have been furnished with such
papers and information as it may reasonably have requested to enable such
counsel to pass upon the matters referred to in this Section 5.

 

(iv) No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement and prior to each Closing Date, in the Placement Agent’s sole
judgment after consultation with the Company, there shall not have occurred any
Material Adverse Effect or any material adverse change or development involving
a prospective material adverse change in the condition or the business
activities, financial or otherwise, of the Company from the latest dates as of
which such condition is set forth in the Registration Statement and the Final
Prospectus (“Material Adverse Change”).

 

(v) Opinion of Counsel for the Company. The Placement Agent shall have received
on each Closing Date the favorable opinion of US legal counsel to the Company,
dated as of such Closing Date, including, without limitation, a negative
assurance letter addressed to the Placement Agent and in form and substance
satisfactory to the Placement Agent.

 



20

 

 

(vi) Lock-Up Agreements. On the Closing Date, the Placement Agent shall have
received the executed lock-up agreement, in the form attached hereto as Exhibit
A, from each of the directors and officers of the Company.

 

(vii) Officers’ Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed the Registration Statement, the Incorporated
Documents, the Preliminary Prospectus and the Final Prospectus, and this
Agreement and to the further effect that:

 

(1) The representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of such Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to such Closing Date;

 

(2) No stop order suspending the effectiveness of the Registration Statement or
the use of the Preliminary Prospectus or the Final Prospectus has been issued
and no proceedings for that purpose have been instituted or are pending or, to
the Company’s knowledge, threatened under the Securities Act; no order having
the effect of ceasing or suspending the distribution of the Securities or any
other securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States;

 

(3) When the Registration Statement became effective, at the time of sale, and
at all times subsequent thereto up to the delivery of such certificate, the
Registration Statement and the Incorporated Documents, if any, when such
documents became effective or were filed with the Commission, contained all
material information required to be included therein by the Securities Act and
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and in all material respects conformed to the
requirements of the Securities Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder, as the case may be, and the
Registration Statement and the Incorporated Documents, if any, did not and do
not include any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and

 



21

 

 

(4) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Incorporated Documents and the Final Prospectus,
there has not been: (a) any Material Adverse Change; (b) any transaction that is
material to the Company and the Subsidiaries taken as a whole, except
transactions entered into in the ordinary course of business; (c) any
obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

 

(viii) Bring-down Comfort Letter. On each Closing Date, the Placement Agent
shall have received from Marcum LLP, or such other independent registered public
accounting firm of the Company, a letter dated as of such Closing Date, in form
and substance satisfactory to the Placement Agent, to the effect that they
reaffirm the statements made in the letter furnished pursuant to
Section 5(a)(i), except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior
to such Closing Date.

 

(ix) Stock Exchange Listing. The Common Stock shall be registered under the
Exchange Act and shall be listed on the Trading Market, and the Company shall
not have taken any action designed to terminate, or likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market,
nor, except as set forth on Schedule 3.1(w) of the Disclosure Schedules, shall
the Company have received any information suggesting that the Commission or the
Trading Market is contemplating terminating such registration or listing.

 

(x) Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 



22

 

 

Section 6. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation: (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Preliminary Prospectus and the Final
Prospectus, and all amendments and supplements thereto, and this Agreement; (vi)
all filing fees, reasonable attorneys’ fees and expenses incurred by the Company
or the Placement Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
or the securities laws of any other country, and, if requested by the Placement
Agent, preparing and printing a “Blue Sky Survey,” an “International Blue Sky
Survey” or other memorandum, and any supplements thereto, advising the Placement
Agent of such qualifications, registrations and exemptions; (vii) if applicable,
the filing fees incident to the review and approval by the FINRA of the
Placement Agent’s participation in the offering and distribution of the
Securities; (viii) the fees and expenses associated with including the Shares,
Conversion Shares, and Warrant Shares on the Trading Market; (ix) all costs and
expenses incident to the travel and accommodation of the Company’s and the
Placement Agent’s employees on the “roadshow,” if any; and (x) all other fees,
costs and expenses referred to in Part II of the Registration Statement;
provided that all such costs, fees and expenses shall not exceed $100,000 in the
aggregate.

 

Section 7. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its affiliates and each such controlling
person (the Placement Agent, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any Incorporated
Document or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than untrue statements or alleged
untrue statements in, or omissions or alleged omissions from, information
relating to an Indemnified Person furnished in writing by or on behalf of such
Indemnified Person expressly for use in the Incorporated Documents) or (ii)
otherwise arising out of or in connection with advice or services rendered or to
be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions;
provided, however, that, in the case of clause (ii) only, the Company shall not
be responsible for any Liabilities or Expenses of any Indemnified Person that
are finally judicially determined to have resulted solely from such Indemnified
Person’s (x) gross negligence or willful misconduct in connection with any of
the advice, actions, inactions or services referred to above or (y) use of any
offering materials or information concerning the Company in connection with the
offer or sale of the Securities in the Offering which were not authorized for
such use by the Company and which use constitutes gross negligence or willful
misconduct. The Company also agrees to reimburse each Indemnified Person for all
Expenses as they are incurred in connection with enforcing such Indemnified
Person’s rights under this Agreement.

 



23

 

 

(b) Upon receipt by an Indemnified Person of actual notice of an Action against
such Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure by any Indemnified Person so to notify the Company shall
not relieve the Company from any liability which the Company may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Company shall have been prejudiced by such failure. The Company shall, if
requested by the Placement Agent, assume the defense of any such Action
including the employment of counsel reasonably satisfactory to the Placement
Agent, which counsel may also be counsel to the Company. Any Indemnified Person
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel or (ii) the named
parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its written consent (which shall not
be unreasonably withheld). In addition, the Company shall not, without the prior
written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

 



24

 

 

(c) In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with this Agreement, the Company shall
contribute to the Liabilities and Expenses paid or payable by such Indemnified
Person in such proportion as is appropriate to reflect (i) the relative benefits
to the Company, on the one hand, and to the Placement Agent and any other
Indemnified Person, on the other hand, of the matters contemplated by this
Agreement or (ii) if the allocation provided by the immediately preceding clause
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the Company, on the one hand, and the Placement Agent and any
other Indemnified Person, on the other hand, in connection with the matters as
to which such Liabilities or Expenses relate, as well as any other relevant
equitable considerations; provided that in no event shall the Company contribute
less than the amount necessary to ensure that all Indemnified Persons, in the
aggregate, are not liable for any Liabilities and Expenses in excess of the
amount of fees actually received by the Placement Agent pursuant to this
Agreement. For purposes of this paragraph, the relative benefits to the Company,
on the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as
(a) the total value paid or contemplated to be paid to or received or
contemplated to be received by the Company in the transaction or transactions
that are within the scope of this Agreement, whether or not any such transaction
is consummated, bears to (b) the fees paid to the Placement Agent under this
Agreement. Notwithstanding the above, no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act, as
amended, shall be entitled to contribution from a party who was not guilty of
fraudulent misrepresentation.

 

(d) The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
thereby or any Indemnified Person’s actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that are finally judicially determined to have resulted
solely from such Indemnified Person’s gross negligence or willful misconduct in
connection with any such advice, actions, inactions or services.

 

(e) The reimbursement, indemnity and contribution obligations of the Company set
forth herein shall apply to any modification of this Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person’s services under or in connection with, this Agreement.

 



25

 

 

Section 8. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement. A successor to a Placement Agent, or to the Company, its
directors or officers or any person controlling the Company, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in this Agreement.

 

Section 9. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or e-mailed and confirmed to the parties hereto as
follows:

 

If to the Placement Agent to the address set forth above, attention: Aaron
Gurewitz, email: rothecm@roth.com

 

With a copy to:

 

Ellenoff Grossman & Schole LLP 

1345 Avenue of the Americas 

New York, New York 10105-0302 

e-mail: capmkts@egsllp,com 

Attention: Robert Charron

 

If to the Company:

 

Nadir Ali 

Chief Executive Officer 

e-mail: Nadir.ali@Inpixon.com

 

With a copy to:

 

Melanie Figueroa, Esq. 

Mitchell Silberberg Knupp LLP 

12 East 49th Street, 30th Floor 

New York, NY 10017 

e-mail: mxf@msk.com

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 



26

 

 

Section 10. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 7 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.

 

Section 11. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

Section 12. Governing Law Provisions. This Agreement shall be deemed to have
been made and delivered in New York City and both this engagement letter and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this engagement letter
and/or the transactions contemplated hereby shall be instituted exclusively in
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection which it
may have or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consents to the jurisdiction of the New York Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the
Placement Agent and the Company further agrees to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address shall be deemed in every respect effective service of process upon the
Company, in any such suit, action or proceeding, and service of process upon the
Placement Agent mailed by certified mail to the Placement Agent’s address shall
be deemed in every respect effective service process upon the Placement Agent,
in any such suit, action or proceeding. Notwithstanding any provision of this
engagement letter to the contrary, the Company agrees that neither the Placement
Agent nor its affiliates, and the respective officers, directors, employees,
agents and representatives of the Placement Agent, its affiliates and each other
person, if any, controlling the Placement Agent or any of its affiliates, shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement and
transaction described herein except for any such liability for losses, claims,
damages or liabilities incurred by us that are finally judicially determined to
have resulted from the bad faith or gross negligence of such individuals or
entities. If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 



27

 

 

Section 13. General Provisions.

 

(a) This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. Notwithstanding anything herein to the contrary, the Engagement
Agreement, dated September 28, 2017 (“Engagement Agreement”), as amended,
between the Company and Roth Capital Partners, LLC shall continue to be
effective and the terms therein shall continue to survive and be enforceable by
the Placement Agent in accordance with its terms, provided that, in the event of
a conflict between the terms of the Engagement Agreement and this Agreement, the
terms of this Agreement shall prevail. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arms length, are not agents of,
and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities

 

[The remainder of this page has been intentionally left blank.]

 



28

 



 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

  Very truly yours,       INPIXON,   a Nevada corporation         By: /s/ Nadir
Ali   Name: Nadir Ali   Title: Chief Executive Officer

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 



ROTH CAPITAL PARTNERS, LLC         By: /s/ Aaron M. Gurewitz   Name: Aaron M.
Gurewitz   Title: Head of Equity Capital Markets  

 

 

29

 

